DETAILED ACTION
Pending Claims
Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, and 4-16, the composition set forth in claim 1 includes “component A” formulated with components a), b), c), d), and g).  Component c) is: at least one polyamine having a number average molecular weight of 200 to 600 g/mol.  A number average molecular weight is typically used to describe polymeric materials having variations in molecular weight among the polymer molecules.  Specifically, Mn represents the total weight of the polymer divided by the total number of molecules.  However the “at least one polyamine” is not explicitly presented as a polymeric material.  Rather, the generic presentation of “at least one polyamine” suggests any amine having more than one amine functionality.  These two conflicting concepts render the claim scope indefinite.  Specifically, it is unclear if the “at least one polyamine” is limited to a polymeric polyamine, such as the polyether amine set forth in claim 3; or if the “at least one polyamine” embraces non-polymeric polyamines where the molar mass is essentially equivalent to the number average molecular weight (due to the uniform molar mass of the non-polymeric material).  For the purpose of the prior art search, the claims have been interpreted to require a polymeric polyamine.  Claims 2 and 4-16 are rejected because they are dependent from claim 1.  
Regarding claim 3, component c) (at least one polyamine having a number average molecular weight of 200 to 600 g/mol) is further limited to: (3) a polyether amine.  Turning to the specification, Applicant states: 
[0043] Preferably, the polyamine may be a polyether amine. In some embodiments the polyether amine may contain one or more primary or secondary amino groups attached to the end of a polyether backbone, wherein the polyether backbone are mainly based on propylene oxide, ethylene oxide or a copolymer of both. Further preferred examples of polyamine include diamines based on polyethylene glycol (PEG) backbone, or triamines prepared by the reaction of polypropylene glycol (PPG) with triol initiator and a subsequent amination of terminal hydroxyl groups. 
[0044] Examples of commercially available product of the polyamine include Jeffamine T403 from Huntsman. 

Typically, the term polyamine refers to a compound or polymer having more than one amine group.  These two conflicting concepts render the claim scope indefinite.  Specifically, it is unclear if the amine functionality of this material is one or more amine groups or two or more amine groups.  Furthermore, it is unclear if the “poly” is referring to the amine functionality of the polyether amine or to the polymeric nature of the polyether amine.  For the purpose of the prior art search the claims have been interpreted to feature a polyether amine having two or more amine groups per molecule.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Goel (US Pat. No. 4,743,672) represents the closest prior art.  Goel discloses: (1) a two-component polyurethane composition consisting of component A and component B (Abstract), wherein: 
component A, comprises a) a polyol component (column 4, lines 20-28), b) an optional low molecular weight chain extender polyol (column 3, lines 49-53), c) at least one polymeric polyamine (column 3, lines 13-22 & 38-49), d) at least one catalyst selected from Sn-containing catalysts and Bi-containing catalysts (column 3, lines 61-66) and optionally a blocked aza-type catalyst, wherein the blocked aza-type catalyst is an aza-type catalyst blocked with a blocking agent (optional component not required), g) optionally at least one additive (column 3, lines 54-60; column 4, lines 3-19); and 
component B comprises a NCO-terminated prepolymer (column 4, lines 51-53; Examples 1-2 in column 5, lines 25-44) prepared from the reaction of e) at least one polyether polyol having a number average molecular weight of 300 to 3500 g/mol (Examples 1-2 in column 5, lines 25-44), and f) at least one polyisocyanate (Examples 1-2 in column 5, lines 25-44).  
The teaching of Goel fail to fully address the following limitations:
Goel fails to explicitly disclose: c) at least one polyamine having a number average molecular weight of 200 to 600 g/mol.  Rather, he discloses an overlapping molecular weight range of 400 to 10,000.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Goel fails to explicitly disclose: a) a mixture of at least one polyether polyol and at least one polyester polyol, the polyether polyol and the polyester polyol each independently having a number average molecular weight of 300 to 3500 g/mol, and b) at least one polyol having from 2 to 4 hydroxyl groups per molecule and a number average molecular weight of below 200 g/mol.  Rather he contemplates the use of polyether polyols having a molecular weight of from about 20 to 5000, polyester polyols having a molecular weight of from about 20 to 5000, and low molecular weight chain extender polyols.  Meng et al. (US 2013/0186559 A1) disclose a related polyurethane adhesive composition (see Abstract; paragraphs 0059-0060) and demonstrate that the instantly claimed mixture a) is recognized in the art as a suitable polyol component for this type of polyurethane adhesive (see paragraphs 0017 & 0015).  Meng et al. also demonstrate that the instantly claimed polyol b) is recognized in the art as a suitable low molecular weight chain extender polyol for this type of polyurethane adhesive (see paragraph 0018).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Goel fails to disclose: wherein the NCO content of the prepolymer is from 4 to 13% by weight, based on the total weight of component B.  Rather, the exemplary embodiments of Goel feature NCO contents of 15.9% and 15.1%.  It is not immediately clear if the general teachings of Goel embrace embodiments featuring the instantly claimed NCO content.

Accordingly, the teachings of Goel (in view of Meng et al.) lack the adequate guidance to arrive at the instantly claimed invention by: 
(1) selecting a polyamine with a molecular weight of 400 to 600 g/mol (from the full range of 400 to 10,000); AND
(2) providing the instantly claimed mixture a) in view of Meng et al.; AND
(3) providing the instantly claimed polyol b) in view of Meng et al.; AND
(4) providing the instantly claimed prepolymer having a NCO content of from 4 to 13% by weight, based on the total weight of component B.  

International Search Report
The international search report cited one X-reference.  This reference has been considered.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
July 29, 2022